In a proceeding to quash two grand jury subpoenas, the petitioner appeals from an order of the Supreme Court, Westchester County (West, J.), entered June 14, 1991, which denied the application.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Inasmuch as the petitioner enjoys no possessory right in the subpoenaed documents which is superior to that of the District Attorney (cf., CPL 610.25 [1]) and inasmuch as the petitioner has complied with the two challenged subpoenas, this proceeding is academic (cf., Matter of Grand Jury Subpoenas for Locals 17, 135, 257 & 608 of United Bhd. of Carpenters & Joiners [People], 72 NY2d 307, cert denied 488 US 966; see also, Matter of Brunswick Hosp. Center v Hynes, 52 NY2d 333). Thompson, J. P., Sullivan, Harwood and O’Brien, JJ., concur.